USCA4 Appeal: 20-7880    Doc: 1           Filed: 12/23/2020   Pg: 1 of 1


                                                                  FILED: December 23, 2020

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                         ___________________

                                               No. 20-7880
                                          (5:09-cr-00216-FL-8)
                                           (5:15-cv-00523-FL)
                                         ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        ZIYAD YAGHI

                     Defendant - Appellant


        This case has been opened on appeal.

        Originating Court                           United States District Court for the
                                                    Eastern District of North Carolina at
                                                    Raleigh
        Originating Case Number                     5:09-cr-00216-FL-8
                                                    5:15-cv-00523-FL
        Date notice of appeal filed in              12/22/2020
        originating court:
        Appellant(s)                                Zyad Yahgi
        Appellate Case Number                       20-7880
        Case Manager                                Jeffrey S. Neal
                                                    804-916-2729




               Case 5:09-cr-00216-FL Document 2358 Filed 12/23/20 Page 1 of 1
